54 N.J. 150 (1969)
253 A.2d 813
NICHOLAS DEL SPINA, PLAINTIFF-RESPONDENT,
v.
GETTY OIL COMPANY, ET AL., DEFENDANTS-APPELLANTS.
The Supreme Court of New Jersey..
Argued June 3, 1969.
Argued June 4, 1969.
Decided June 6, 1969.
Mr. Francis E.P. McCarter, Mr. William Simon of the District of Columbia Bar, and Mr. William P. Riess argued the cause for appellants (Messrs. Ryan, Foster and Garofalo, Messrs. Moore and Howell, Mr. Verling C. Enteman, Messrs. McLaughlin, Dawes and Abbotts, Messrs. Pitney, Hardin and Kipp, and Messrs. McCarter and English, attorneys).
Mr. Donald M. Weitzman argued the cause for respondent (Messrs. Glucksman and Weitzman, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinions of Judge Mintz in the Chancery Division, 99 N.J. Super. 574, 102 N.J. Super. 459.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.